DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 2/8/21 is acknowledged. With regard to the Office action mailed 10/06/20:
All rejections set forth under 35 USC 112(b) are withdrawn in view of the amendments. However, new rejections under this statute are set forth below based on certain amendments.
All rejections under 35 USC 102 and 103 are withdrawn, as all claims now require the limitations of the probe of claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is unclear because it cannot be determined whether “the linker” refers to: the first terminal linker, the second terminal linker, or the linker referred to in claim 1(f). If Applicant is referring 
Claim 6 is unclear because it cannot be determined whether “the enzymatic sequence” of (d) refers to the enzymatic sequence mentioned in (c) of the same claim, or to the enzymatic sequence first mentioned in claim 1(c).
Claim 37(b) refers to “the allosteric sequence region” and “the enzymatic sequence region” of “the first functional nucleic acid probe”, which is the first functional nucleic acid probe of claim 1. While claim 1 recites the presence of a “first inhibitory sequence”, it does not use the terminology “the allosteric sequence region”. Likewise, while claim 1 recites the presence of a “first catalytic core sequence”, it does not use the terminology “the enzymatic sequence region”. Therefore, “the allosteric sequence region” and “the enzymatic sequence region” in claim 37 lacks proper antecedent basis. This rejection would be obviated simply by amending claim 37(b) to read “catalyzes the cleavage of the first functional nucleic acid probe at the cleavage site, thereby severing the inhibitory sequence from the first functional nucleic acid probe.” Alternatively, claim 1 could be amended to recite these terms (“allosteric sequence region” and “enzymatic sequence region”), and indicate which of the elements of claim 1 constitute these “regions”.

Drawings
The drawings are objected to for the following reasons:
In figure 1, the regions designated as “ISR” (inhibitory sequence region) and “ESR” (enzymatic sequence region) appear to be incorrect. Based on the description in the specification (paragraph [0074]), the ESR includes segments E’ (first recognition arm segment), F (enzymatic core segment), D’ (second recognition arm), and optionally H, a terminal linker. The ISR includes segments D (first inhibitory segment) and H’ (second inhibitory segment complementary to terminal linker H).

    PNG
    media_image1.png
    481
    309
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Conclusion
Claims 5, 6 and 37 are rejected. Claims 1-3, 10-14, 16, 18-20, 23, 25, 33, 34 and 36 are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637